DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on February 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lever” in claim 1 is used by the claim to mean “an element which extends and retracts,” while the accepted meaning is “a bar which pivots on a fixed support.” The term is indefinite because the specification does not clearly redefine the term.
	Regarding claim 4, it is unclear if the cartridge is adapted at preventing the device from administering medication or if the RFID chip/customizable data/security key is adapted for preventing the device from administering medication.  Additionally, if the cartridge is adapted for preventing the device from administering medication under specific configurations or conditions, it is unclear what structure of the cartridge enables the cartridge to perform this function, in light of the specification.  For examination purposes, the cartridge is considered to be adapted for the claimed function as this interpretation appears most grammatically correct.
	Regarding claim 7, it is unclear if the “electronic section” in line 2 is the same as the “integrated electronics” in claim 3 or if the section is separate from the electronics.  For examination purposes, the electronic section is considered to be a part of the integrated electronics.
	Regarding claim 16, it is unclear if the subassembly only comprises a customizable user profile when the assembly is used with a smartphone, etc. or if the subassembly always comprises the user profile regardless when it is used with the smartphone, etc. 
	 
	Claims 2-3, 5, 6, 8-15, 17 are also rejected by virtue of being dependent on claims 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 20040236283).
Regarding claim 19, Tang discloses a secure device for delivering a medication (fig. 1), the device comprising: 
a syringe body (plunger positioning plates in fig. 10 form a body of the syringe in fig. 1) including a passage defined therethrough (fig. 10), the passage having a cross-sectional shape having a pattern (fig. 10; paragraph 51); and 
a plunger actuator having a shaft with a cross-sectional shape having a pattern (plunger 5 in fig. 8 is shown to have a cross-shaped pattern); 
wherein the pattern of the cross-sectional shape of the plunger actuator shaft matches the pattern of the cross-sectional shape of the syringe body passage (figs. 8/10; paragraph 51 discloses that the shapes match to limit the movement of the plunger to linear movement only).
Regarding claim 20, Tang discloses the device comprises both the syringe body (7 in fig. 1) and the cartridge nest (barrel 6 is functionally capable of holding a cartridge having a pattern), wherein the pattern of the cross-sectional shape of the syringe body passage matches the pattern of the medicine cartridge (the examiner notes that the cartridge is only functionally recited in the claim due to the “adapted for receiving” language in claim 19; as such, the barrel is functionally capable of receiving a cartridge having a pattern which matches the pattern of the syringe body).
If Applicant intends to have the cartridge as a positively recited element of the claim, the examiner recommends amending claim 19 to recite “a cartridge nest receiving a medicine cartridge” an to amend claim 20 to recite “comprising both the syringe body and the cartridge nest receiving the medicine cartridge”.
Regarding claim 21, Tang discloses the pattern of the cross-sectional shape of the plunger actuator shaft and the pattern of the cross-sectional shape of the syringe body passage are both a uniquely-keyed pattern such that only a plunger actuator having a shaft with the uniquely-keyed pattern is compatible with the syringe body (fig. 8/10).
Regarding claim 22, Tang discloses the pattern of the cross-sectional shape of the plunger actuator shaft and the pattern of the medicine cartridge are both a uniquely-keyed pattern such that only a plunger actuator having a shaft with the uniquely-keyed pattern is compatible with the medicine cartridge (the examiner first notes that claim 22 is dependent on claim 19 which is directed to “at least one of” a syringe body or a cartridge nest and this claim does not further limit the device to the cartridge nest embodiment and, as discussed above, Tang discloses the syringe body embodiment and is not required to disclose the features of claim 22; secondly, the examiner notes that even if the claim is amended to be drafted in a way to require the cartridge nest embodiment, similar to how claim 20 is drafted, the medicine cartridge is only functionally recited so that the cartridge nest of Tang is functionally capable of receiving a cartridge having the claimed features).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker (US 20190054247) in view of Ulrich (GB 2534469).
Regarding claim 1, Dantsker discloses a secure device for delivering a medication (medicine delivery device 110 in fig. 2a), the device comprising:
a syringe body (body 210 in fig. 2a);
a plunger actuator (shaft 406 in fig. 4); and
an electronic lock subassembly (electronic units 430a and 430b in fig. 4) which prevents the plunger actuator from moving axially relative to the syringe body thereby preventing administration of the medication until specific conditions are met (paragraph 62 discloses the units fix the shaft at a position under various circumstances).
Dantsker further discloses that the electronic lock subassembly fixes the shaft at a position to prevent the piston from pushing the medicine out of the chamber (paragraph 62).  However, Dantsker does not explicitly teach or disclose at least one extendable and retractable locking lever and prevents the plunger actuator from moving when extended.
Ulrich teaches a similar device (fig. 1) which comprises an electronic lock subassembly (17, 20, 21-23 in fig. 1) which includes at least one extendable and retractable locking lever (see 112b rejection/interpretation above; locking means 22 is shown to be extendable and retractable in fig. 2a/b) and prevents the plunger actuator from moving when extended thereby preventing administration of the medication (pg. 10, lines 14-20).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the electronic subassembly units of Dantsker to include the extendable and retractable locking lever, as taught by Ulrich since Ulrich teaches this configuration as an example locking mechanism which physically prevents the plunger actuator from advancing until electronically unlocked. 
Regarding claim 14, in the modified device of Dantsker, Dantsker discloses the electronic lock subassembly further comprises an interface with a user and/or administrator provided smartphone, tablet, or computer device (communication interface 310 in fig. 3; paragraph 81).
Regarding claim 16, in the modified device of Dantsker, Dantsker discloses the electronic lock subassembly further comprises a uniquely customizable user profile when used with a smartphone, table, or computer application adapted for storing at least one of a user's facial picture and voice recording (paragraph 62 discloses authenticating a user when using the device indicating that the profile would need to be customized in order to authenticate the user; the examiner notes that this functionality would also be present when used with the claimed smartphone, etc…, see 112b rejection above).
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinke (US 5429600) in view of Ulrich.
Regarding claim 1, Heinke discloses a secure device for delivering a medication, the device comprising: a syringe body (barrel 12 in fig. 1)and a plunger actuator (piston plunger assembly 22 in fig. 1).   
However, Heinke does not teach or disclose an electronic lock subassembly including at least one extendable and retractable locking lever that, when extended, prevents the plunger actuator from moving axially relative to the syringe body thereby preventing administration of the medication until specific conditions are met.
Ulrich teaches a similar device (fig. 1) which comprises an electronic lock subassembly (17, 20, 21-23 in fig. 1) which includes at least one extendable and retractable locking lever (see 112b rejection/interpretation above; locking means 22 is shown to be extendable and retractable in fig. 2a/b) and prevents the plunger actuator from moving when extended thereby preventing administration of the medication (pg. 10, lines 14-20) until specific conditions are met (pg. 4, lines 7-22).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Heinke to include the electronic lock subassembly having at least one extendable and retractable locking lever that, when extended, prevents the plunger actuator from moving axially relative to the syringe body thereby preventing administration of the medication until specific conditions are met, as taught by Ulrich for the purpose of preventing premature release of the medication.
Regarding claim 2, in the modified device of Heinke, Heinke discloses the device is suitable for delivering intranasal medications (1:8-14) and further comprises a flexible application injector (tip 32 in fig. 1; 1:42-47 discloses the tip being flexible) and a nose guard (skirt portion 36 in fig. 1).
Claim(s) 3-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker in view of Ulrich, as applied to claim 1 above, and further in view of Bochenko (US 20120323208).
Regarding claim 3, modified Dantsker teaches all of the claimed limitations set forth in claim 1, as discussed above.  Dantsker further discloses a cartridge nest (pen cap 221 in fig. 2B) and medicine cartridge (cartridge 255 in fig. 2B), the cartridge nest adapted for receiving the medicine cartridge (fig. 2B shows the cap receiving the cartridge inside the cavity of the cap when the cap is applied onto the device).
However, Dantsker does not explicitly teach or disclose the cartridge having integrated electronics.
Bochenko is directed to a medication delivery system (fig. 1) having a cartridge (vial 4 in fig. 1) which has integrated electronics (ID Code 102 in fig. 2 is disclosed in paragraphs 48 and 51 as being a RFID tag; the examiner notes that this interpretation appears consistent with Applicant’s “electronics” in paragraph 40 of the Specification which discloses that the electronics are “passive” and encompass a RFID chip).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the medicine cartridge to comprise a RFID tag, as taught by Bochenko, for the purpose of enabling the data to be encapsulated onto the cartridge which can help a user ensure the proper medication is being delivered (paragraph 54).
Regarding claim 4, in the modified device of Dantsker, Bochenko discloses the medicine cartridge may further comprise at least one of an RFID chip, customizable information data, and a digital security key stored therein (ID Code 102 in fig. 2 is disclosed in paragraphs 48 and 51 as being a RFID tag).  In modified Dantsker, Dantsker discloses [the cartridge] is adapted for preventing the device from administering medication under specific configurations and conditions (paragraph 62 discloses that if the cartridge is above a certain temperature, medication is prevented from being administered, see 112b rejection above).
Regarding claim 5, in the modified device of Dantsker, Dantsker discloses the medicine cartridge may further comprise a specific pre- loaded amount of medication (absent any other limitation regarding the amount of medication, the cartridge 255 in fig. 2B has a specific pre-loaded amount of medication).
Regarding claim 6, in the modified device of Dantsker, Dantsker discloses the medicine cartridge may be used for a single administration of medication (cartridge 255 is functionally capable of only administering a single dose).
Regarding claim 8, in the modified device of Dantsker, Dantsker discloses the syringe body and medicine cartridge each include a channel defined therethrough (fig. 2B), wherein the channels have matching patterns (fig. 2B shows the syringe body 210 and cartridge 255 having matching patterns of circles).
Regarding claim 9, in the modified device of Dantsker, Dantsker discloses the plunger actuator includes a cross-section having a pattern that matches the patterns of the syringe body channel and the medicine cartridge channel (fig. 2B shows the head 265 which is part of the plunger has a circular cross-section which matches the patterns of the cartridge and syringe body to form a nested device).
Regarding claim 10, in the modified device of Dantsker, Bochenko discloses the medicine cartridge is pre-programmed with patient and usage information (paragraph 54 discloses that the code 102 would be pre-programmed with administration instructions for a specific patient).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker in view of Ulrich and in further view of Bochenko, as applied to claims 1 and 3 above, and further in view of Tran (US 20170232300.
Regarding claim 7, modified Dantsker teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above.  Bochenko further teaches that it is beneficial to track the medication cartridge for record keeping purposes (paragraph 80).  However, modified Dantsker does not teach or disclose the medicine cartridge may further comprise an electronic section that is programmed with a unique serial and hash data identifier to enable the medicine cartridge to be registered as a digital asset on a Blockchain network.
Tran is directed to tracking devices (paragraph 216) using a blockchain technology by using a label having a unique serial and hash data identifier to enable the device to be registered as a digital asset on a Blockchain network (paragraph 216 discloses using a unique serial number which is linked to a blockchain identifier using a secure hash).  Since Bochenko teaches that it is beneficial to track the handling of the medicine cartridge (paragraph 80), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the integrated electronics to be programmed with a unique serial and hash data identifier, as taught by Tran, since Tran teaches this method provides a cost-efficient, highly secure method of authenticating and tracking a product as it moves (paragraph 216). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker in view of Ulrich, as applied to claim 1 above, and further in view of Whalley (US 20150144793).
Regarding claim 11, modified Dantsker teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the device selectively notifies a patient and/or administrator when a dosage is required.
Whalley is directed to a medicament delivery device (fig. 2) which selectively notifies a patient and/or administrator when a dosage is required (step 814 in fig. 15; paragraph 79).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device to be configured to selectively notifies a patient and/or administrator when a dosage is required, as taught by Whalley, to ensure the patient does not miss the dose and, thus, improves patient compliance.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker in view of Ulrich, as applied to claim 1 above, and further in view of Enggaard (US 20110098658).
Regarding claim 12, modified Dantsker teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the electronic lock subassembly is adapted to only permit administration of medication when the appropriate medication dosage is loaded in the device.
Enggaard is directed to a medicament delivery device (fig. 1) which blocks administration of the medication until an appropriate medication dosage is loaded in the device (paragraph 18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the subassembly to be adapted to only permit administration of medication when the appropriate medication dosage is loaded in the device for the purpose of preventing an incorrect dose from being administered.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker in view of Ulrich, as applied to claim 1 above, and further in view of Adams (US 20170197025).
Regarding claim 13, modified Dantsker teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the device is adapted to only permit administration of medication when an appropriate scheduled dosage time period is active.
Adams teaches a medication delivery device (fig. 1) which is adapted to only permit administration of medication when an appropriate scheduled dosage time period is active (paragraph 3 discloses that the device can be “locked” until an appropriate time interval has passed since the prior dose).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the device of modified Dantsker to be adapted to only permit administration of medication when an appropriate scheduled dosage time period is active, as taught by Adams, for the purpose of preventing the patient from taking more than the maximum allowable dose (paragraph 3).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker in view of Ulrich, as applied to claim 1 above, and further in view of Abbott (US 4657490).
Regarding claim 15, modified Dantsker teaches all of the claimed limitations set forth in claim 1, as discussed above.  Dantsker further discloses that the electronic subassembly can lock the device when the sensed temperature is above a threshold temperature (paragraph 62) and that the device is in communication with a connecting device (130 in fig.1) which may be a smartphone, tablet or computer (paragraph 44).  However, Dantsker does not explicitly teach or disclose the electronic lock subassembly is adapted to be pre- programmed by a user and/or administrator via a smartphone, tablet, or computer application.
Abbott teaches a medication delivery device (fig. 1) which comprises a microprocessor which is configured to be pre-programmed by a user via a user input to set a threshold (6:29-32).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the electronic lock subassembly to be adapted to be pre-programmed by a user and/or administrator via a smartphone, tablet, or computer application to set the temperature threshold in order for the user to decide the safest temperature for administration based on the specific medicine, patient, or route of delivery.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantsker in view of Ulrich, as applied to claims 1 and 16 above, and further in view of Saint (US 20160012205).
Regarding claim 17, modified Dantsker teaches all of the claimed limitations set forth in claims 1 and 16, as discussed above. As discussed above with reference to claim 16, Dantsker discloses that the electronic lock subassembly only permits administration of the medication with a patient and/or administrator is verified (paragraph 62).  However, modified Dantsker does not teach or disclose the electronic lock subassembly only permits administration of medication when a patient and/or administrator is verified via at least one of facial and voice recognition.
Saint is directed to a medication delivery device (fig. 1A) which only enables use of the device when a patient and/or administrator is verified via at least one of facial and voice recognition (paragraph 69 discloses facial recognition).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the subassembly of modified Dantsker to have the electronic lock subassembly only permit administration of medication when a patient and/or administrator is verified via facial recognition since Saint teaches that this is an example of authenticating the person using the device to cross-check a specific physician or specific patient (paragraph 69).
Examiner Note
	The examiner notes that Ulrich is capable of being used in a 102(a)(1) rejection for at least independent claim 1.  As discussed above, Ulrich teaches a secure medication delivery device (fig. 1) having a syringe body (see below), a plunger actuator (piston rod 14 in fig. 1), an electronic lock assembly having the claimed features (see discussion above), a cartridge nest (see below) receiving a cartridge (see below).

    PNG
    media_image1.png
    261
    715
    media_image1.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783